EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given an email from applicant’s representative, Mr. Joseph Valentino (Reg. No. 62,396), dated 12/20/2021 and in an interview with Mr. Valentino on 12/21/2021. 

The application has been amended as follows: 
Please amend the claims filed on 12/03/2021 as follows. 
1. (Currently amended) A computer-implemented method 
initiating, by one or more processors of a first blockchain, a first transaction for a transfer from a first account of the first blockchain to a second account of a second blockchain; 
decrementing, by the one or more processors of the first blockchain, a first exchangeable resource balance of the first account of the first blockchain by a first quantity based on the first transaction;
based on the first transaction, identifying, by the one or more processors of the first blockchain, a plurality of field values, wherein the plurality of field values comprises: 

a sending account field value corresponding to the first account of the first blockchain; 
a receiving blockchain identifier field value corresponding to the second blockchain; 
a receiving account field value corresponding to a second account of the second blockchain; and 
a message content field value corresponding to the first quantity;
transferring, by the one or more processors of the first blockchain and to a first smart contract, input parameters including the plurality of field values;
generating, by the one or more processors of the first blockchain, an authenticable message in a predetermined protocol stack to facilitate a process of hierarchical authentication by invokingbased on the first transaction, wherein invoking the first smart contract comprises: 
generating a first layer of the authenticable message, wherein the first layer comprises  a second layer of the authenticable message, and wherein the first layer of the predetermined protocol stackfor the authenticable message to be verified hierarchically;
generating the second layer of the authenticable message, wherein the second layer comprises  a third layer of the authenticable message, and wherein the second layer of the predetermined protocol stack;
generating the third layer of the authenticable message, wherein the third layer comprises , wherein the third layer of the predetermined protocol stack; and
saving the authenticable message in one or more blocks of the first blockchain; and
sending, by the one or more processors of the first blockchain, the authenticable message to the second blockchain through a relay end, wherein the relay end is connected to the first blockchain and to the second blockchain
2. (Currently amended) The computer-implemented method of claim 1, wherein the relay end is a node of the first blockchain, and the method further comprises:
after receiving the authenticable message, verifying, by the relay node, the authenticable message; and
subsequent to verifying the authenticable message, sending, by the relay node, the authenticable message to the second blockchain. 
3. (Currently amended) The computer-implemented method of claim 2, the method comprising: 
, by the one or more processors of the first blockchain, a second smart contract;
wherein invoking the first smart contract comprises invoking the first smart contract via the invoked second smart contract
wherein the decrementing the first exchangeable resource balance of the first account by the first quantity comprises decrementing the first exchangeable resource balance of the first account by the first quantity  via the invoked second smart contract.
4. (Currently amended) The computer-implemented method of claim 1, wherein saving the authenticable message in the one or more blocks of the first blockchain comprises saving first data in the one or more blocks of the first blockchain, wherein the first data including the authenticable message is labeled with a predetermined flag.
5. (Currently amended) The computer-implemented method of claim 1, wherein saving the authenticable message comprises saving the authenticable message in a  data field of a log of the first blockchain, , wherein the transaction receipt of the first transaction is saved into the one or more blocks of the first blockchain through consensus verification by the first blockchain. 
6. (Canceled)
7. (Previously Presented) The computer-implemented method of claim 1, wherein the first layer protocol further comprises a protocol version number field and a reserved field.
8. (Previously Presented) The computer-implemented method of claim 1, wherein the second layer protocol further comprises a type field, wherein the type field indicates a type of an application of the authenticable message.
9. (Previously Presented) The computer-implemented method of claim 1, wherein the third layer protocol further comprises a sequence number field that indicates a current sending sequence number when the first account sends resources to the second account for multiple times.
10. (Canceled)
11. (Currently amended) The computer-implemented method of claim 1, further comprising:
after decrementing the first exchangeable resource balance of the first account by the first quantity, sending, by the one or more processors of the first blockchain, a first quantity of first exchangeable resources to the second blockchain an agreed-upon predetermined protocol between the first blockchain and 
12. (Currently amended) A non-transitory, computer-readable medium storing one or more instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising 
initiating a first transaction for a transfer from a first account of a first blockchain to a second account of a second blockchain; 
decrementing a first exchangeable resource balance of the first account of the first blockchain by a first quantity based on the first transaction;
based on the first transaction, identifying a plurality of field values, wherein the plurality of field values comprises: 
a sending blockchain identifier field value corresponding to the first blockchain; 
a sending account field value corresponding to the first account of the first blockchain; 
a receiving blockchain identifier field value corresponding to the second blockchain; 
a receiving account field value corresponding to a second account of the second blockchain; and 
a message content field value corresponding to the first quantity;
transferring, to a first smart contract, input parameters including the plurality of field values;
generating an authenticable message in a predetermined protocol stack to facilitate a process of hierarchical authentication by invoking the first smart contract based on the first transaction, wherein invoking the first smart contract further comprises:
generating a first layer of the authenticable message, wherein the first layer comprises  a second layer of the authenticable message, and wherein the first layer of the predetermined protocol stackfor the authenticable message to be verified hierarchically;
generating the second layer of the authenticable message, wherein the second layer comprises  a third layer of the authenticable message, and wherein the second layer of the predetermined protocol stack;
generating the third layer of the authenticable message, wherein the third layer comprises , wherein the third layer of the predetermined protocol stack; and
saving the authenticable message in one or more blocks of the first blockchain; and
sending the authenticable message to the second blockchain through a relay end, wherein the relay end is connected to the first blockchain and to the second blockchain
13. (Currently amended) The non-transitory, computer-readable medium of claim 12, wherein the relay end is a node of the first blockchain, and wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform additional operations comprising 
after receiving the authenticable message, verifying the authenticable message; and
subsequent to verifying the authenticable message, sending the authenticable message to the second blockchain.
14. (Canceled)
15. (Currently amended) The non-transitory, computer-readable medium of claim 12, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform additional operations comprising 
after decrementing the first exchangeable resource balance of the first account by the first quantity, sending a first quantity of first exchangeable resources to the second blockchain an agreed-upon predetermined protocol between the first blockchain and 
16. (Currently amended) A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers, the one or more computer memory devices having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising
initiating a first transaction for a transfer from a first account of the first blockchain to a second account of a second blockchain;
decrementing a first exchangeable resource balance of the first account of the first blockchain by a first quantity based on the first transaction;
based on the first transaction, identifying a plurality of field values, wherein the plurality of field values comprises: 
a sending blockchain identifier field value corresponding to the first blockchain; 
a sending account field value corresponding to the first account of the first blockchain; 
a receiving blockchain identifier field value corresponding to the second blockchain; 
a receiving account field value corresponding to a second account of the second blockchain; and 
a message content field value corresponding to the first quantity;
transferring, to a first smart contract, input parameters including the plurality of field values;
generating an authenticable message in a predetermined protocol stack to facilitate a process of hierarchical authentication by invoking the first smart contract based on the first transaction, wherein invoking the first smart contract further comprises:
generating a first layer of the authenticable message, wherein the first layer comprises  a second layer of the authenticable message, and wherein the first layer of the predetermined protocol stackfor the authenticable message to be verified hierarchically;
generating the second layer of the authenticable message, wherein the second layer comprises  a third layer of the authenticable message, and wherein the second layer of the predetermined protocol stack;
generating the third layer of the authenticable message, wherein the third layer comprises , wherein the third layer of the predetermined protocol stack; and
saving he authenticable message in one or more blocks of the first blockchain; and
sending the authenticable message to the second blockchain through a relay end, wherein the relay end is connected to the first blockchain and to the second blockchain
17. (Currently amended) The computer-implemented system of claim 16, wherein the relay end is a node of the first blockchain, and wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform additional operations comprising 
after receiving the authenticable message, verifying the authenticable message; and
subsequent to verifying the authenticable message, sending the authenticable message to the second blockchain.
18. (Currently amended) The computer-implemented system of claim 17, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the additional operations comprising: 
 a second smart contract;
wherein invoking the first smart contract comprises invoking the first smart contract via the invoked second smart contract
wherein the decrementing the first exchangeable resource balance of the first account by the first quantity comprises decrementing the first exchangeable resource balance of the first account by the first quantity  via the invoked second smart contract.
19. (Canceled)
20. (Currently Amended) The computer-implemented system of claim 16, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform additional operations comprising
after decrementing the first exchangeable resource balance of the first account by the first quantity, sending a first quantity of first exchangeable resources to the second blockchain an agreed-upon predetermined protocol between the first blockchain and 
21. (New) The computer-implemented method of claim 1, wherein a second exchangeable resource balance of the second account of the second blockchain is incremented by a second quantity, wherein a value of the second quantity is based on the first quantity and a conversion ratio between a first exchangeable resource and a second exchangeable resource.  
22. (New) The non-transitory, computer-readable medium of claim 12, wherein a second exchangeable resource balance of the second account of the second blockchain is incremented by a second quantity, wherein a value of the second quantity is based on the first quantity and a conversion ratio between a first exchangeable resource and a second exchangeable resource.  
23. (New) The computer-implemented system of claim 16, wherein a second exchangeable resource balance of the second account of the second blockchain is incremented by a second quantity, wherein a value of the second quantity is based on the first quantity and a conversion ratio between a first exchangeable resource and a second exchangeable resource.  

Reasons for Allowance
The application is directed to security. The instant claims are directed to a computer-implemented method, a non-transitory computer-readable medium and a computer-implemented system. Specifically, applicant teaches initiating a first transaction for a transfer from a first account to a second account, decrementing a first exchangeable resource balance of the first account by a first quantity based on the first transaction, generating an authenticable message based on the first transaction, saving the authenticable message, and sending authenticable message. However, this is taught by Chenard (US 2018/0096313A1: ¶¶30-37, 44-48, 50-51, 59-61). Moreover, applicant teaches identifying a sending account field value corresponding to the first account, a receiving account field value corresponding to a second account and a message content field value corresponding to the first quantity, as well as a non-transitory computer-readable medium storing one or more instructions and a computer-implemented system comprising one or more computers and one or more computer memories storing tangible, non-transitory machine-readable media storing one or more instructions. However, this is taught by Sheng (US 2017/0109735A1: ¶¶153, 155, 426, 429, 442). Additionally, applicant teaches transaction from a transfer from the first blockchain to the second blockchain. However, this is taught by Treat (US 10,298,585B1: 2:58-3:23). Furthermore, applicant teaches saving the message in one or more blocks of the first blockchain, sending the message to the second blockchain through a relay end which is connected to the first blockchain and to the second blockchain. However, this is taught by Madisetti (US 2019/0018887 A1: ¶¶89-105, 170-171).

However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
initiating, by one or more processors of a first blockchain, a first transaction…
based on the first transaction, identifying, by the one or more processors of the first blockchain, a plurality of field values, wherein the plurality of field values comprises: 
a sending blockchain identifier field value corresponding to the first blockchain; 
a sending account field value corresponding to the first account of the first blockchain; 
a receiving blockchain identifier field value corresponding to the second blockchain; 
a receiving account field value corresponding to a second account of the second blockchain; and 
a message content field value corresponding to the first quantity;
transferring, by the one or more processors of the first blockchain and to a first smart contract, input parameters including the plurality of field values;
generating, by the one or more processors of the first blockchain, an authenticable message in a predetermined protocol stack to facilitate a process of hierarchical authentication by invoking the first smart contract based on the first transaction, wherein invoking the first smart contract comprises: 
generating a first layer of the authenticable message, wherein the first layer comprises the sending blockchain identifier field value and a second layer of the authenticable message …
generating the second layer of the authenticable message, wherein the second layer comprises the sending account field value and a third layer of the authenticable message…
generating the third layer of the authenticable message, wherein the third layer comprises the receiving blockchain identifier field value, the receiving account field value, and the message content field value…
saving the authenticable message in one or more blocks of the first blockchain; and
sending, by the one or more processors of the first blockchain, the authenticable message to the second blockchain through a relay end…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685